The opinion of the court was delivered by
Barrett, J.
A tender upon a claim in controversy and likely to be or in fact the subject of litigation, is a proffer of the sum tendered in satisfaction of the claim made, without regard to the legality and unforceableness of the claim by a suit. It is made to preclude litigation, or to cast the burden of it on the claimant in case he sees fit to pursue it for more than the sum tendered. If accepted, the party accepting may lawfully hold it whether the claim on which it is made is lawful and valid or not. If after it is made he goes for more, his whole claim is open to contest, the same as if the tender had not been made; and unless he shows a right to recover more, the judgment is against him. If he refuses to accept the tender, and it is withdrawn, the matter stands the same as if it had not been made, and no right to a judgment is made or helped by the fact of the tender having been made. The plaintiff must prove his case in every respect, the same as if the tender had not been made.
It is claimed in this case that the form in which the tender was *310offered is evidence that something was due the plaintiff, and that, it being in writing, parol evidence was not admissible to show in what view and to what intent the tender was made. We understand the common doctrine and rules as to parol evidence not being admissible to vary or contradict a written contract. But we have not understood such doctrine and rules to be operative as to all things put into writing. Whether the defendant meant to concede by that writing of his attorney that he was owing something to the plaintiff on the claim in question, was not conclusively settled by that paper. The question was to be determined in view of the paper in connection with the circumstances attending its being made and used. We think the matter was properly treated by the court.
Judgment affirmed.